Citation Nr: 0638589	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-21 663	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis and chronic 
obstructive pulmonary disease (COPD) secondary to asbestos 
exposure.


REPRESENTATION

The veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1948 to March 
1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Unfortunately, the veteran died in March 2006 while his 
appeal was still pending before the Board.  In November 2006, 
before learning of his death, the Board issued a decision 
granting his claim for COPD secondary to asbestos exposure.  
Later that month, the Board received notification that he had 
died and vacated the November 2006 decision for lack of 
jurisdiction (see Vacatur under a separate cover).  


FINDINGS OF FACT

1.  The veteran served on active duty from April 1948 to 
March 1951.

2.  In November 2006, the Board received a copy of the 
veteran's death certificate confirming he died on March [redacted], 
2006.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


